UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-15169 PERFICIENT, INC. (Exact name of registrant as specified in its charter) Delaware No.74-2853258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1120 South Capital of Texas Highway, Building 3, Suite220 Austin, Texas 78746 (Address of principal executive offices) (512)531-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements during the past 90days. þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerþ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ As of May 7, 2007, there were 29,298,012 shares of Common Stock outstanding. Perficient, Inc. Form 10-Q/A Introductory Note This Amendment No. 1 to quarterly report on Form 10-Q/A (“Form10-Q/A”) is being filed to amend our quarterly report on Form 10-Q for the three months ended March 31, 2007, which was originally filed on May 10, 2007 (Original Form 10-Q). The Items of the Company’s Form 10-Q/A for the three months ended March 31, 2007 are amended and restated are as follows: Part 1 Financial Information, Item 1 Financial Statements; Part 1 Financial Information, Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations; and Part I Financial Information, Item 4 Controls and Procedures. In August 2007, it was determined that certain previously reported payments associated with acquisitions were incorrectly included as a component of cash flows provided by operating activities in the Company’s Consolidated Statement of Cash Flows. As a result, we have restated our Consolidated Statement of Cash Flows for the three months ended March 31, 2007. We have also revised our Notes to Unaudited Condensed Consolidated Financial Statements as necessary to reflect the adjustments. The restatement adjustments had no impact on the previously issued Consolidated Balance Sheets, Consolidated Statements of Income and Consolidated Statements of Stockholders' Equity. This amendment does not reflect events occurring after the filing of the Original Form 10-Q, and does not modify or update the disclosures therein in any way other than as required to reflect the adjustments described above. Such events include among others, the events described in our quarterly report on Form 10-Q for the quarter and year-to-date period ended June 30, 2007, and the events described in our current reports on Form 8-K filed after the filing of the original Form 10-Q. TABLE OF CONTENTS Part I. Financial Information 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 2006 2 Condensed Consolidated Statement of Stockholders' Equity for the Three Months Ended March 31, 2007 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II. Other Information 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 i PART I. FINANCIAL INFORMATION Item1. Financial Statements Perficient, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, 2007 December 31, 2006 ASSETS (In thousands) Current assets: Cash and cash equivalents $ 996 $ 4,549 Accounts receivable, net 40,930 38,600 Prepaid expenses 681 1,171 Other current assets 2,071 2,799 Total current assets 44,678 47,119 Property and equipment, net 2,006 1,806 Goodwill 77,748 69,170 Intangible assets, net 14,620 11,886 Other non-current assets 1,017 1,019 Total assets $ 140,069 $ 131,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,234 $ 5,025 Current portion of long-term debt 989 1,201 Other current liabilities 11,078 16,034 Total current liabilities 15,301 22,260 Long-term borrowings, net of current portion 1,900 137 Deferredincome taxes 2,093 1,251 Total liabilities 19,294 23,648 Stockholders' equity: Common stock (par value $.001 per share; 50,000,000 shares authorized and 27,389,734 shares issued and outstanding as of March 31, 2007; 26,699,974 shares issued and outstanding as of December 31, 2006) 27 27 Additional paid-in capital 157,297 147,028 Accumulated other comprehensive loss (131 ) (125 ) Accumulated deficit (36,418 ) (39,578 ) Total stockholders' equity 120,775 107,352 Total liabilities and stockholders' equity $ 140,069 $ 131,000 See accompanying notes to interim unaudited condensed consolidated financial statements. 1 Perficient, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2007 2006 (in thousands, except per share data) Revenues Services $ 43,297 $ 25,606 Software 4,192 2,682 Reimbursable expenses 2,560 1,356 Total revenues 50,049 29,644 Cost of revenues (exclusive of depreciation and amortization, shown separately below) Project personnel costs 26,266 16,265 Software costs 3,486 2,288 Reimbursable expenses 2,560 1,356 Other project related expenses 685 447 Total cost of revenues 32,997 20,356 Gross margin 17,052 9,288 Selling, general and administrative 10,299 5,638 Depreciation 337 168 Amortization of intangible assets 846 425 Income from operations 5,570 3,057 Interest income 49 2 Interest expense (50 ) (84 ) Other 6 59 Income before income taxes 5,575 3,034 Provision for income taxes 2,415 1,329 Net income $ 3,160 $ 1,705 Basic net income per share $ 0.12 $ 0.07 Diluted net income per share $ 0.11 $ 0.07 Shares used in computing basic net income per share 27,081,425 23,537,534 Shares used in computing diluted net income per share 29,448,512 26,183,393 See accompanying notes to interim unaudited condensed consolidated financial statements. 2 Perficient, Inc. Condensed Consolidated Statement of Stockholders' Equity Three Months Ended March 31, 2007 (Unaudited) (In thousands) Accumulated Common Common Additional Other Total Stock Stock Paid-in Comprehensive Accumulated Stockholders' Shares Amount Capital Loss Deficit Equity Balance at December31, 2006 26,700 $ 27 $ 147,028 $ (125 ) $ (39,578 ) $ 107,352 E Tech acquisition 306 5,755 5,755 Stock options exercised 341 1,188 1,188 Purchases of stock from Employee Stock Purchase Plan 2 44 44 Tax benefit of stock option exercises 1,702 1,702 Stock compensation 1,580 1,580 Vested stock compensation 41 Foreign currency translation adjustment (6 ) (6 ) Net income 3,160 3,160 Total comprehensive income 3,154 Balance at March 31, 2007 27,390 $ 27 $ 157,297 $ (131 ) $ (36,418 ) $ 120,775 See accompanying notes to interim unaudited condensed consolidated financial statements. 3 Perficient, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2007 2006 As Restated, Note 2 (In thousands) OPERATING ACTIVITIES Net income $ 3,160 $ 1,705 Adjustments to reconcile net income to net cash provided by (used in) operations: Depreciation 337 168 Amortization of intangibles 846 425 Non-cash stock compensation 1,580 724 Non-cash interest expense 5 Change in deferred income taxes 928 (572 ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (140 ) (158 ) Other assets 1,643 896 Accounts payable (1,791 ) (1,123 ) Other liabilities (7,829 ) (2,777 ) Net cash used in operating activities (1,266 ) (707 ) INVESTING ACTIVITIES Purchase of property and equipment (406 ) (278 ) Capitalization of software developed for internal use (50 ) (47 ) Purchase of businesses, net of cash acquired (6,306 ) Net cash used in investing activities (6,762 ) (325 ) FINANCING ACTIVITIES Proceeds from short-term borrowings 9,100 Payments on short-term borrowings (7,200 ) (3,000 ) Payments on long-term debt (350 ) (326 ) Tax benefit on stock options 1,702 895 Proceeds from exercise of stock options and Employee Stock Purchase Plan 1,232 666 Proceeds from exercise of warrants 46 Net cash provided by financing activities 4,484 (1,719 ) Effect of exchange rate on cash and cash equivalents (9 ) (9 ) Change in cash and cash equivalents (3,553 ) (2,760 ) Cash and cash equivalents at beginning of period 4,549 5,096 Cash and cash equivalents at end of period $ 996 $ 2,336 Supplemental disclosures: Interest paid $ 26 $ 111 Cash paid for income taxes $ 177 $ 215 Non cash activities: Stock issued for Purchase of Business $ 5,755 $ Change in goodwill $ (257 ) $ 62 See accompanying notes to interim unaudited condensed consolidated financial statements. 4 PERFICIENT, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of Perficient, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States and are presented in accordance with the rules and regulations of the Securities and Exchange Commission applicable to interim financial information. Accordingly, certain footnote disclosures have been condensed or omitted. In the opinion of management, the unaudited interim condensed consolidated financial statements reflect all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation of the Company's financial position, results of operations and cash flows for the periods presented. These financial statements should be read in conjunction with the Company's consolidated financial statements and notes thereto filed with the Securities and Exchange Commission in the Company's Annual Report on Form 10-K for the year ended December31, 2006, as amended. Operating results for the three months ended March 31, 2007 may not be indicative of the results for the full fiscal year ending December31, 2007. 2. Restatement of Financial Information In August of 2007, an error was identified in the previously reported Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2007 related to certain previously reported cash payments for acquisitions that were shown as cash used in operating activities, rather than investing activities. Consequently, the Company has restated the presentation of the Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007. For the three months ended March 31, 2006, no restatement was necessary to the Condensed Consolidated Statement of Cash Flows.The error does not change the total amount of cash and cash equivalents or have any impact on the previously reported income statement (including earnings per share), balance sheet or statement of stockholders’ equity amounts. The effect of the restatement on specific line items in the Condensed Consolidated Statement of Cash Flows is as follows: Three Months Ended March 31, 2007 As previously reported As restated (In thousands) Cash flows from operating activities: Other liabilities $ (8,297 ) $ (7,829 ) Net cash provided by operating activities (1,734 ) (1,266 ) Cash flows from investing activities: Purchase of businesses, net of cash acquired (5,838 ) (6,306 ) Net cash used in investing activities (6,294 ) (6,762 ) 3. Summary of Significant Accounting Policies Stock-Based Compensation Effective January1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No.123R (As Amended), Share Based Payment (“SFAS No. 123R”), using the modified prospective application transition method. Under this method, compensation cost for the portion of awards for which the requisite service has not yet been rendered that are outstanding as of the adoption date is recognized over the remaining service period. The compensation cost for that portion of awards is based on the grant-date fair value of those awards as calculated for pro forma disclosures under SFAS No.123. All new awards and awards that are modified, repurchased, or cancelled after the adoption date are accounted for under the provisions of SFAS No.123R. Prior periods are not restated under this transition method. The Company recognizes share-based compensation ratably using the straight-line attribution method over the requisite service period. In addition, pursuant to SFAS No.123R, the Company is required to estimate the amount of expected forfeitures when calculating share-based compensation, instead of accounting for forfeitures as they occur, which was the Company's practice prior to the adoption of SFAS No.123R. 5 Revenue Recognition Revenues are primarily derived from professional services provided on a time and materials basis. For time and material contracts, revenues are recognized and billed by multiplying the number of hours expended in the performance of the contract by the established billing rates. For fixed fee projects, revenues are generally recognized using the proportionate performance method based on the ratio of hours expended to total estimated hours. Billings in excess of costs plus earnings are classified as deferred revenues. On many projects the Company is also reimbursed for out-of-pocket expenses such as airfare, lodging and meals. These reimbursements are included as a component of revenues. Revenues from software sales are recorded on a gross basis based on the Company's role as principal in the transaction. The Company is considered a “principal” if the Company is the primary obligor and bears the associated credit risk in the transaction. In the event the Company does not meet the requirements to be considered a principal in the software sale transaction and acts as an agent, the revenues would be recorded on a net basis. Revenues are recognized when the following criteria are met: (1)persuasive evidence of the customer arrangement exists, (2)fees are fixed and determinable, (3)delivery and acceptance have occurred, and (4)collectibility is deemed probable. The Company's policy for revenue recognition in instances where multiple deliverables are sold contemporaneously to the same counterparty is in accordance with American Institute of Certified Public Accountants (“AICPA”) Statement of Position 97-2, Software Revenue Recognition, Emerging Issues Task Force ("EITF") Issue No. 00-21, Revenue Arrangements with Multiple Deliverables, and SEC Staff Accounting Bulletin No. 104, Revenue Recognition. Specifically, if the Company enters into contracts for the sale of services and software, then the Company evaluates whether the services are essential to the functionality of the software and whether it has objective fair value evidence for each deliverable in the transaction. If the Company has concluded the services to be provided are not essential to the functionality of the software and can determine objective fair value evidence for each deliverable of the transaction, then it accounts for each deliverable in the transaction separately, based on the relevant revenue recognition policies. All deliverables of the Company's multiple element arrangements meet these criteria. We follow very specific and detailed guidelines, discussed above, in determining revenues; however, certain judgments and estimates are made and used to determine revenues recognized in any accounting period. Material differences may result in the amount and timing of revenues recognized for any period if different conditions were to prevail. Revenues are presented net of taxes assessed by governmental authorities. Sales taxes are generally collected and subsequently remitted on all software sales and certain services transactions as appropriate. Intangible Assets Goodwill represents the excess purchase price over the fair value of net assets acquired, or net liabilities assumed, in a business combination. In accordance with SFAS No. 142, Goodwill and Other Intangible Assets, the Company performs an annual impairment test of goodwill. The Company evaluates goodwill at the enterprise level as of October 1 each year or more frequently if events or changes in circumstances indicate that goodwill might be impaired. As required by SFAS No.142, the impairment test is accomplished using a two-step approach. The first step screens for impairment and, when impairment is indicated, a second step is employed to measure the impairment. The Company also reviews other factors to determine the likelihood of impairment. During the three months ended March 31, 2007, there were no triggering events that may indicate an impairment of goodwill has occurred. Other intangible assets include customer relationships, customer backlog, non-compete arrangements and internally developed software, and are being amortized over the assets' estimated useful lives using the straight-line method. Estimated useful lives range from four months to eight years. Amortization of customer relationships, customer backlog, non-compete arrangements and internally developed software are considered operating expenses and are included in “Amortization of intangible assets” in the accompanying consolidated Statements of Operations. The Company periodically reviews the estimated useful lives of its identifiable intangible assets, taking into consideration any events or circumstances that might result in a lack of recoverability or revised useful life. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates, and such differences could be material to the financial statements. 6 4. Stock-Based Compensation Stock Option Plans In May1999, the Company's Board of Directors and stockholders approved the 1999 Stock Option/Stock Issuance Plan (the “1999 Plan”). The 1999 Plan contains programs for (i)the discretionary granting of stock options to employees, non-employee board members and consultants for the purchase of shares of the Company's commons stock, (ii)the discretionary issuance of common stock directly to eligible individuals, and (iii)the automatic issuance of stock options to non-employee board members. The Compensation Committee of the Board of Directors administers the 1999 Plan, and determines the exercise price and vesting period for each grant. Options granted under the 1999 Plan have a maximum term of 10years. In the event that the Company is acquired, whether by merger or asset sale or board-approved sale by the stockholders of more than 50% of the Company's voting stock, each outstanding option under the discretionary option grant program which is not to be assumed by the successor corporation or otherwise continued will automatically accelerate in full, and all unvested shares under the discretionary option grant and stock issuance programs will immediately vest, except to the extent the Company's repurchase rights with respect to those shares are to be assigned to the successor corporation or otherwise continued in effect. The Compensation Committee may grant options under the discretionary option grant program that will accelerate in the acquisition even if the options are assumed or that will accelerate if the optionee's service is subsequently terminated. The Compensation Committee may grant options and issue shares that accelerate in connection with a hostile change in control effected through a successful tender offer for more than 50% of the Company's outstanding voting stock or by proxy contest for the election of board members, or the options and shares may accelerate upon a subsequent termination of the individual's service. Total share-based compensation cost recognized for the three months ended March 31, 2007 and 2006 was approximately $1.6 million and $0.7 million, respectively, and the associated current and future income tax benefits recognized for the three months ended March 31, 2007 and 2006was approximately $0.5 million and $0.1 million, respectively. As of March 31, 2007, there was $18.9million of total unrecognized compensation cost related to non-vested share-based awards. This cost is expected to be recognized over a weighted-average period of 2.5 years. Stock option activity for the three months ended March 31, 2007 was as follows (in thousands, except exercise price information): Shares Range of Exercise Prices Weighted-Average Exercise Price Options outstanding at January 1, 2007 3,552 $ 0.02 - $16.94 $ 4.03 Options granted Options exercised (341 ) $ 0.03 - $16.94 $ 3.47 Options canceled $ Options outstanding at March 31, 2007 3,211 $ 0.02 - $16.94 $ 4.09 Options vested at March 31, 2007 2,223 $ 0.02 - $16.94 $ 3.72 Restricted stock activity for the three months ended March 31, 2007 was as follows (in thousands, except fair value information): Shares Weighted-Average Grant Date Fair Value Restricted stock awards outstanding at January 1, 2007 1,429 $ 12.74 Awards granted 16 $ 19.70 Awards vested (41 ) $ 7.13 Awards canceled (6 ) $ 13.50 Restricted stock awards outstanding at March 31, 2007 1,398 $ 12.98 7 5. Net Income per Share The following table presents the calculation of basic and diluted net income per share (in thousands, except per share information): Three months ended March 31, 2007 2006 Net income $ 3,160 $ 1,705 Basic: Weighted-average shares of common stock outstanding 27,081 23,537 Shares used in computing basic net income per share 27,081 23,537 Effect of dilutive securities: Stock options 2,004 2,385 Warrants 8 125 Restricted stock subject to vesting 356 136 Shares used in computing diluted net income per share 29,449 26,183 Basic net income per share $ 0.12 $ 0.07 Diluted net income per share $ 0.11 $ 0.07 6. Commitments and Contingencies The Company leases its office facilities and certain equipment under various operating lease agreements. The Company has the option to extend the term of certain of its office facilities leases. Future minimum commitments under these lease agreements are as follows (table in thousands): Operating Leases 2007 remaining $ 1,098 2008 1,313 2009 1,164 2010 768 2011 340 Thereafter 61 Total minimum lease payments $ 4,744 In connection with certain of its acquisitions, the Company was required to establish various letters of credit totaling $400,000 with Silicon Valley Bank to serve as collateral to secure facility leases. These letters of credit reduce the borrowings available under the Company's accounts receivable line of credit. One letter of credit for $250,000 expires in June 2007 and the other for $150,000 expires in October 2009. 7. Balance Sheet Components The components of accounts receivable are as follows (in thousands): March 31, 2007 December 31, 2006 Accounts receivable $ 25,605 $ 29,461 Unbilled revenue 15,786 9,846 Allowance for doubtful accounts (461 ) (707 ) Total $ 40,930 $ 38,600 8 The components of other current assets are as follows (in thousands): March 31, 2007 December 31, 2006 Income tax receivable $ 1,438 $ 2,150 Receivables associated with the E Tech acquisition 187 Miscellaneous receivables 194 16 Deferred current tax assets 134 43 Other current assets 118 590 Total $ 2,071 $ 2,799 The components of other current liabilities are as follows (in thousands): March 31, 2007 December 31, 2006 Accrued bonus $ 3,970 $ 9,851 Accrued subcontractor fees 1,962 1,803 Deferred revenue 1,296 1,318 Payroll related costs 883 805 Accrued medical claims expense 609 Accrued vacation 424 453 Accrued acquisition costs related to Insolexen 287 311 Sales and use taxes 47 326 Other accrued expenses 1,600 1,167 Total $ 11,078 $ 16,034 Property and equipment consist of the following (in thousands): March 31, 2007 December 31, 2006 Computer Hardware (useful life of 2 years) $ 4,434 $ 3,933 Furniture & Fixtures (useful life of 5 years) 985 980 Leasehold Improvements (useful life of 3 years) 295 275 Software (useful life of 1 year) 714 702 Less: Accumulated Depreciation (4,422 ) (4,084 ) Total $ 2,006 $ 1,806 8. Business Combinations Acquisition of Bay Street Solutions, Inc. On April 7, 2006, the Company acquired Bay Street Solutions, Inc. (“Bay Street”), a national customer relationship management consulting firm, for approximately $9.8 million. The purchase price consists of approximately $4.1 million in cash, transaction costs of $636,000, and 464,569 shares of the Company's common stock valued at approximately $12.18 per share (approximately $5.7 million worth of the Company's common stock) less the discount ascribed to those shares subject to a lapse acceleration right of approximately $630,000, as determined by a third party valuation firm. The total purchase price has been allocated to the assets acquired, including identifiable intangible assets, based on their respective fair values at the date of acquisition. Goodwill is assigned at the enterprise level. The purchase price was allocated to intangibles based on management's estimate and an independent valuation. Management expects to finalize the purchase price allocation within twelve months of the acquisition date as certain initial accounting estimates are resolved. The results of Bay Street's operations have been included in the Company's consolidated financial statements since April 7, 2006. 9 The preliminary purchase price allocation is as follows (in millions): Intangibles: Customer relationships $ 1.6 Customer backlog 0.2 Non-compete agreements 0.1 Goodwill 6.4 Tangible assets acquired: Accounts receivable 2.4 Other assets 0.6 Property and equipment 0.1 Accrued expenses (1.6 ) Net assets acquired $ 9.8 The Company estimates that the intangible assets acquired have useful lives of four months to six years. Acquisition of Insolexen, Corp. On May 31, 2006, the Company acquired Insolexen, Corp. (“Insolexen”), a business integration consulting firm, for approximately $15.1 million. The purchase price consists of approximately $7.7million in cash, transaction costs of $695,000, and 522,944 shares of the Company's common stock valued at approximately $13.72 per share (approximately $7.2million worth of the Company's common stock) less the discount ascribed to those shares subject to a lapse acceleration right of approximately $613,000, as determined by a third party valuation firm. The total purchase price has been allocated to the assets acquired, including identifiable intangible assets, based on their respective fair values at the date of acquisition. Goodwill is assigned at the enterprise level. The purchase price was allocated to intangibles based on management's estimate and an independent valuation. Management expects to finalize the purchase price allocation within twelve months of the acquisition date as certain initial accounting estimates are resolved. The results of Insolexen's operations have been included in the Company's consolidated financial statements since May 31, 2006. The preliminary purchase price allocation is as follows (in millions): Intangibles: Customer relationships $ 2.8 Customer backlog 0.4 Non-compete agreements 0.1 Goodwill 10.5 Tangible assets and liabilities acquired: Accounts receivable 3.9 Other assets 2.1 Accrued expenses (4.7 ) Net assets acquired $ 15.1 The Company estimates that the intangible assets acquired have useful lives of seven months to six years. Acquisition of the Energy, Government and General Business (EGG) division of Digital Consulting & Software Services, Inc. On July 21, 2006, the Company acquired the Energy, Government and General Business (“EGG”) division of Digital Consulting & Software Services, Inc., a systems integration consulting business, for approximately $13.1 million. The purchase price consists of approximately $6.4million in cash, transaction costs of approximately $275,000, and 511,382 shares of the Company's common stock valued at approximately $12.71 per share (approximately $6.5million worth of the Company's common stock) less the discount ascribed to those shares subject to a lapse acceleration right of approximately $92,000, as determined by a third party valuation firm. The total purchase price has been allocated to the assets acquired, including identifiable intangible assets, based on their respective fair values at the date of acquisition. Goodwill is assigned at the enterprise level. The purchase price was allocated to intangibles based on management's estimate and an independent valuation. Management expects to finalize the purchase price allocation within twelve months of the acquisition date as certain initial accounting estimates are resolved. The results of EGG's operations have been included in the Company's consolidated financial statements since July 21, 2006. 10 The preliminary purchase price allocation is as follows (in millions): Intangibles: Customer relationships $ 3.7 Customer backlog 0.5 Non-compete agreements 0.1 Goodwill 6.2 Tangible assets and liabilities acquired: Accounts receivable 3.8 Other assets 0.4 Accrued expenses (1.6 ) Net assets acquired $ 13.1 The Company estimates that the intangible assets acquired have useful lives of five months to six years. Acquisition of the E Tech Solutions, Inc. On February 20, 2007, the Company acquired e tech solutions, Inc. (“E Tech”), a solutions-oriented IT consulting firm, for approximately $12.3 million. The purchase price consists of approximately $5.8million in cash, transaction costs of approximately $663,000, and 306,247 shares of the Company's common stock valued at approximately $20.34 per share (approximately $6.2million worth of the Company's common stock) less the value of those shares subject to a lapse acceleration right of approximately $474,000, as determined by a third party valuation firm. The total purchase price has been allocated to the assets acquired, including identifiable intangible assets, based on their respective fair values at the date of acquisition. Goodwill is assigned at the enterprise level. The purchase price was allocated to intangibles based on management's estimate and an independent valuation. Management expects to finalize the purchase price allocation within twelve months of the acquisition date as certain initial accounting estimates are resolved. The results of E Tech's operations have been included in the Company's consolidated financial statements since February 20, 2007. The preliminary purchase price allocation is as follows (in millions): Intangibles: Customer relationships $ 3.0 Customer backlog 0.5 Non-compete agreements 0.1 Goodwill 8.9 Tangible assets and liabilities acquired: Accounts receivable 2.2 Property and equipment 0.1 Other assets 0.1 Accrued expenses (2.6 ) Net assets acquired $ 12.3 The Company estimates that the intangible assets acquired have useful lives of ten months to eight years. 11 Pro forma Results of Operations The following presents the unaudited pro forma combined results of operations of the Company with Bay Street, Insolexen, EGG, and E Tech for the three months ended March 31, 2007 and 2006, after giving effect to certain pro forma adjustments related to the amortization of acquired intangible assets. These unaudited pro forma results are not necessarily indicative of the actual consolidated results of operations had the acquisitions actually occurred on January 1, 2007 and January 1, 2006 or of future results of operations of the consolidated entities (in thousands, except per share information): Three Months Ended March 31, 2007 2006 Revenues $ 51,730 $ 43,750 Net income $ 3,033 $ 1,996 Basic net income per share $ 0.11 $ 0.08 Diluted net income per share $ 0.10 $ 0.07 9. Intangible Assets Intangible Assets with Indefinite Lives The changes in the carrying amount of goodwill for the three months ended March 31, 2007 are as follows (in thousands): Balance at December31, 2006 $ 69,170 E Tech Acquisition 8,932 Miscellaneous adjustments to Insolexen and EGG goodwill (97 ) Adjustment to goodwill related to deferred taxes associated with acquisitions (257 ) Balance at March 31, 2007 $ 77,748 Intangible Assets with Definite Lives Following is a summary of Company's intangible assets that are subject to amortization (in thousands): March 31, 2007 December 31, 2006 Gross Carrying Amounts Accumulated Amortization Net Carrying Amounts Gross Carrying Amounts Accumulated Amortization Net Carrying Amounts Customer relationships $ 15,850 $ (3,425 ) $ 12,425 $ 12,860 $ (2,808 ) $ 10,052 Non-compete agreements 2,473 (1,222 ) 1,251 2,393 (1,094 ) 1,299 Customer backlog 460 (59 ) 401 Internally developed software 806 (263 ) 543 755 (220 ) 535 Total $ 19,589 $ (4,969 ) $ 14,620 $ 16,008 $ (4,122 ) $ 11,886 The estimated useful lives of acquired identifiable intangible assets are as follows: Customer relationships 3 - 8 years Non-compete agreements 2 - 5 years Customer backlog 4 months to 1 year Internally developed software 5 years 10. Line of Credit and Long-Term Debt On June29, 2006, the Company entered into an Amended and Restated Loan and Security Agreement with Silicon Valley Bank and KeyBank National Association. The amended agreement increased the total size of the Company's senior bank credit facilities from $28.5 million to $51.0million by increasing the accounts receivable line of credit from $15million to $25million and increasing the acquisition term line of credit from $13.5million to $26.0million. 12 The accounts receivable line of credit, which expires in June2009, provides for a borrowing capacity equal to all eligible accounts receivable, including 80% of unbilled revenues, subject to certain borrowing base calculations as defined in the agreement, but in no event more than $25million. Borrowings under this line of credit bear interest at the bank's prime rate (8.25% at March 31, 2007). As of March 31, 2007, there was $1.9 million outstanding under the accounts receivable line of credit and $22.7million of available borrowing capacity. The Company's $26.0 million term acquisition line of credit provides an additional source of financing for certain qualified acquisitions. As of March 31, 2007, the balance outstanding under this acquisition line of credit was approximately $1.0 million. Borrowings under this acquisition line of credit bear interest equal to the four year U.S. Treasury note yield plus 3% based on the spot rate on the day the draw is processed (7.5% at March 31, 2007). Borrowings under this acquisition line are repayable in thirty-six equal monthly installments after the initial interest only period which continues through June 29, 2007. Draws under this acquisition line may be made through June 29, 2008. As of March 31, 2007, the balance outstanding under this acquisition line of credit of $1.0 million had an average interest rate of 7.0%. The Companycurrently has approximately $25.0 million of available borrowing capacity under this acquisition line of credit. The Company is required to comply with various financial covenants under the $51.0 million credit facility. Specifically, the Company is required to maintain a ratio of after tax earnings before interest, depreciation and amortization, and other non-cash charges, including but not limited to stock and stock option compensation expense on trailing three months annualized, to current maturities of long-term debt and capital leases plus interest of at least 1.50 to 1.00, a ratio of cash plus eligible accounts receivable including 80% of unbilled revenues less principal amount of all outstanding advances on accounts receivable line of credit to advances under the term acquisition line of credit of at least 0.75 to 1.00, and a maximum ratio of all outstanding advances under the entire credit facility to earnings before taxes, interest, depreciation, amortization and other non-cash charges, including but not limited to, stock and stock option compensation expense including pro forma adjustments for acquisitions on a trailing twelve month basis of no more than 2.50 to 1.00. As of March 31, 2007, the Company was in compliance with all covenants under this facility. This credit facility is secured by substantially all assets of the Company. 11. Income Taxes The Company files income tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions. With few exceptions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for years before 2005. The Internal Revenue Service (IRS) has completed examinations of the Company's U.S. income tax returns for 2002, 2003 and 2004. As of March 31, 2007, the IRS has proposed no significant adjustments to any of the Company's tax positions. The Company adopted the provisions of FASB Interpretation (“FIN”) No. 48, Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109 (“FIN 48”), on January 1, 2007. As a result of the implementation of FIN 48, the Company recognized no increases or decreases in the total amount of previously unrecognized tax benefits. As of January 1, 2007, the Company had no unrecognized tax benefits. The Company recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in its tax accruals. The Company had no amounts accrued for the payment of interest or penalties at January 1, 2007, respectively. The Company's effective tax rate was 43.3% for the three months ended March 31, 2007 compared to 43.8% for the three months ended March 31, 2006. The difference between the Company's federal statutory rate of 35% and effective tax rate relates primarily to state income taxes, net of the federal benefit, and non-deductible expense related to incentive stock options. The decrease in the Company's effective tax rate was due to a larger number of disqualifying dispositions of stock options for which the Company receives a tax deduction. The Company has deferred tax assets resulting from net operating losses and capital loss carry forwards of acquired companies amounting to approximately $2.3 million, for which a valuation allowance of $1.8 million is recorded. Additionally, the Company has deferred tax assets of $1.2 million related to fixed assets, reserves and accruals. Deferred tax assets net of the valuation allowance total $1.7 million and are offset by deferred tax liabilities of $3.8 million related to identifiable intangibles and cash to accrual adjustments from current and prior acquisitions. Any reversal of the valuation allowance on the deferred tax assets will be adjusted against goodwill and will not have an impact on our statement of operations. All of the net operating losses and capital loss carry forwards relate to acquired entities, and as such are subject to annual limitations on usage under the “change in control” provisions of the Internal Revenue Code. 12.Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. SFAS 157 will be applied prospectively and will be effective for periods beginning after November 15, 2007. The Company is currently evaluating the effect, if any, of SFAS 157 on the Company's condensed consolidated financial statements. 13 In June 2006, the FASB issued FASB Interpretation ("FIN") No. 48, Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109 ("FIN 48"). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, treatment of interest and penalties, and disclosure of such positions. The Company adopted the provisions of FIN 48 on January 1, 2007 as required and discussed in Note 11 to the condensed consolidated financial statements. In June 2006, the EITF ratified EITF Issue 06-3, How Taxes Collected From Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation) (“EITF 06-3”). A consensus was reached that entities may adopt a policy of presenting taxes in the income statement on either a gross or net basis. An entity should disclose its policy of presenting taxes and the amount of any taxes presented on a gross basis should be disclosed, if significant. The Company adopted EITF 06-3 on January 1, 2007. There was no effect of the adoption on the condensed consolidated financial statements as of March 31, 2007. The Company presents revenues net of taxes as disclosed in Note 3 to the condensed consolidated financial statements. 14 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations Statements made in this Report on Form 10-Q, including without limitation this Management's Discussion and Analysis of Financial Condition and Operations, other than statements of historical information, are forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements may sometimes be identified by such words as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate” and “continue” or similar words. We believe that it is important to communicate our future expectations to investors. However, these forward-looking statements involve many risks and uncertainties. Our actual results could differ materially from those indicated in such forward-looking statements as a result of certain factors, including but not limited to, those set forth under Risk Factors in our Annual Report on Form 10-K previously filed with the Securities and Exchange Commission and elsewhere in this Report on Form 10-Q. We are under no duty to update any of the forward-looking statements after the date of this Report on Form 10-Q to conform these statements to actual results. Overview We are an information technology consulting firm serving Global 2000 and large enterprise companies throughout the United States and Canada. We help clients gain competitive advantage by using Internet-based technologies to make their businesses more responsive to market opportunities and threats, strengthen relationships with customers, suppliers and partners, improve productivity and reduce information technology costs. Our solutions enable these benefits by integrating, automating and extending business processes, technology infrastructure and software applications end-to-end within an organization and with key partners, suppliers and customers. This provides real-time access to critical business applications and information and a scalable, reliable, secure and cost-effective technology infrastructure. Services Revenues Services revenues are derived from professional services performed developing, implementing, integrating, automating and extending business processes, technology infrastructure and software applications. Most of our projects are performed on a time and materials basis, and a smaller amount of revenues is derived from projects performed on a fixed fee basis. Fixed fee engagements represented approximately 14% of our services revenues for the three months ended March 31, 2007 and approximately 4% of our services revenues for the three months ended March 31, 2006. For time and material projects, revenues are recognized and billed by multiplying the number of hours our professionals expend in the performance of the project by the established billing rates. For fixed fee projects, revenues are generally recognized using the proportionate performance method. Amounts invoiced to clients in excess of revenues recognized are classified as deferred revenues. The Company's average bill rates increased slightly in 2006. The Company is anticipating modest additional increases in 2007. On most projects, we are also reimbursed for out-of-pocket expenses such as airfare, lodging and meals. These reimbursements are included as a component of revenues. The aggregate amount of reimbursed expenses will fluctuate depending on the location of our customers, the total number of our projects that require travel, and whether our arrangements with our clients provide for the reimbursement of travel and other project-related expenses. Software Revenues Software revenues are derived from sales of third-party software. Revenues from sales of third-party software are recorded on a gross basis provided we act as a principal in the transaction. In the event we do not meet the requirements to be considered a principal in the software sale transaction and act as an agent, the revenues are recorded on a net basis. Software revenues are expected to fluctuate from quarter-to-quarter depending on our customers' demand for software products. If we enter into contracts for the sale of services and software, Company management evaluates whether the services are essential to the functionality of the software and whether the Company has objective fair value evidence for each deliverable in the transaction. If management concludes the services to be provided are not essential to the functionality of the software and can determine objective fair value evidence for each deliverable of the transaction, then we account for each deliverable in the transaction separately, based on the relevant revenue recognition policies. All deliverables of our multiple element arrangements meet these criteria. Cost of revenues Cost of revenues consists primarily of cash and non-cash compensation and benefits associated with our technology professionals and subcontractors. Non-cash compensation includes stock compensation expenses arising from restricted stock and option grants to employees. Cost of revenues also includes third-party software costs, reimbursable expenses and other unreimbursed project related expenses. Project related expenses will fluctuate generally depending on outside factors including the cost and frequency of travel and the location of our customers. Cost of revenues does not include depreciation or amortization of assets used in the production of revenues. 15 Gross Margins Our gross margins for services are affected by the utilization rates of our professionals, defined as the percentage of our professionals' time billed to customers divided by the total available hours in the respective period, the salaries we pay our consulting professionals and the average billing rate we receive from our customers. If a project ends earlier than scheduled or we retain professionals in advance of receiving project assignments, or if demand for our services declines, our utilization rate will decline and adversely affect our gross margins. Subject to fluctuations resulting from our acquisitions, we expect these key metrics of our services business to remain relatively constant for the foreseeable future assuming there are no further declines in the demand for information technology software and services. Gross margin percentages of third party software sales are typically lower than gross margin percentages for services and the mix of services and software for a particular period can significantly impact total combined gross margin percentage for such period. In addition, gross margin for software sales can fluctuate due to pricing and other competitive pressures. Selling, General and Administrative Expenses Selling, general and administrative expenses (“SG&A”) consist of salaries, bonuses, non-cash compensation, office costs, recruiting, professional fees, sales and marketing activities, training, and other miscellaneous expenses. Non-cash compensation includes stock compensation expenses related to restricted stock and option grants to employees and non-employee directors. We work to minimize selling costs by focusing on repeat business with existing customers and by accessing sales leads generated by our software business partners, most notably IBM, whose products we use to design and implement solutions for our clients. These partnerships enable us to reduce our selling costs and sales cycle times and increase win rates through leveraging our partners' marketing efforts and endorsements. A substantial portion of our SG&A costs are relatively fixed. As a result, we expect SG&A costs as a percentage of revenue to decline for the full year as we continue to increase revenues in 2007. Plans for Growth and Acquisitions Our goal is to continue to build one of the leading independent information technology consulting firms in North America by expanding our relationships with existing and new clients, leveraging our operations to expand nationally and continuing to make disciplined acquisitions. We believe the United States represents an attractive market for growth, primarily through acquisitions. As demand for our services grows, we believe we will attempt to increase the number of professionals in our 16 North American offices and to add new offices throughout the United States, both organically and through acquisitions. In addition, we believe our track record for identifying acquisitions and our ability to integrate acquired businesses helps us complete acquisitions efficiently and productively, while continuing to offer quality services to our clients, including new clients resulting from the acquisitions. Consistent with our strategy of growth through disciplined acquisitions, we consummated six acquisitions since January 1, 2005, including one in February 2007. 16 Results of Operations Three months ended March 31, 2007 compared to three months ended March 31, 2006 Revenues. Total revenues increased 69% to $50.0million for the three months ended March 31, 2007 from $29.6million for the three months ended March 31, 2006. Financial Results Explanation for Increases Over Prior Year Period For the Three Months Ended March 31, 2007 For the Three Months Ended March 31, 2006 Total Increase Over Prior Year Period Revenue Attributable to Acquired Companies Revenue Attributable to Base Business % Increase in Total Revenue Attributable to Base Business Total Increase Over Prior Year Period Services Revenues $ 43,297 $ 25,606 $ 17,691 $ 12,234 $ 5,457 21 % $ 17,691 Software Revenues 4,192 2,682 1,510 227 1,283 48 % 1,510 Reimbursable Expenses 2,560 1,356 1,204 644 560 41 % 1,204 Total Revenues $ 50,049 $ 29,644 $ 20,405 $ 13,105 $ 7,300 25 % $ 20,405 Services revenuesincreased 69% to $43.3 million for the three months ended March 31, 2007 from $25.6million for the three months ended March 31, 2006. Base business accounted for 31% of the increase in services revenues for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. The remaining 69% increase is attributable to revenues generated from the three companies acquired during 2006 and the one company acquired during first quarter of 2007. Software revenues increased 56% to $4.2million for the three months ended March 31, 2007 from $2.7million for the three months ended March 31, 2006 due mainly to a large software sale to a new client in the first quarter. Base business accounted for 85% of the $1.5 million increase in software revenues for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. The remaining 15% increase in software revenues is attributable to acquired companies. Reimbursable expenses increased 89% to $2.6 millionfor the three months ended March 31, 2007 from $1.4 million for the three months ended March 31, 2006. We do not realize any profit on reimbursable expenses. Cost of Revenues. Cost of revenues increased 62% to $33.0million for the three months ended March 31, 2007 from $20.4million for the three months ended March 31, 2006. Base business accounted for 36% of the $12.6 million increase in cost of revenues for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. The remaining increase in cost of revenues is attributable to acquired companies. The increase in cost of revenues from both base business and from acquired companies is mainly attributable to an increase in the average number of professionals performing services. The average number of professionals performing services, including subcontractors, increased to 862 for the three months ended March 31, 2007 from 507 for the three months ended March 31, 2006. Of the total increase of 355 in average number of professionals performing services, 14% is due to base business and 86% is attributable to acquired companies. Costs associated with software sales increased 52% to $3.5million for the three months ended March 31, 2007 from $2.3 million for the three months ended March 31, 2006 in connection with increased costs associated with software. Base business accounted for 83% of the $1.2 million increase in costs associated with software for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. The remaining 15% increase in costs associated with software sales is attributable to acquired companies. Gross Margin. Gross margin increased 84% to $17.1million for the three months ended March 31, 2007 from $9.3million for the three months ended March 31, 2006. Gross margin as a percentage of revenues increased to 34.1% for the three months ended March 31, 2007 from 31.3% for the three months ended March 31, 2006, due to increases in both services gross margin and software gross margin. Services gross margin increased to 37.8% for the three months ended March 31, 2007 from 34.7% for the three months ended March 31, 2006 primarily due to improved pricing and utilization, partially offset by higher bonus expense resulting from strong operating performance. The average utilization rate of our professionals, excluding subcontractors, increased slightly to 82% for the three months ended March 31, 2007 compared to 81% for the three months ended March 31, 2006. For the three months ended March 31, 2007 compared to the same period in the prior year, bonus expense increased approximately $0.9 million. Software gross margin increased to 16.8% for the three months ended March 31, 2007 from 14.7% for the three months ended March 31, 2006 primarily as a result of fluctuations in vendor pricing based on market conditions at the time of the sales and increased customer demand. 17 Selling, General and Administrative. Selling, general and administrative expenses increased 83% to $10.3 million for the three months ended March 31, 2007 from $5.6 million for the three months ended March 31, 2006 due primarily to higher sales related costs and increased bonus expense as a result of strong operating performance. Sales related costs increased approximately $1.3 million and bonus expenses increased approximately $1.0 million for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. Stock compensation expense included in selling, general and administrative expenses for the three months ended March 31, 2007 was $1.2 million compared to $0.5 million for the three months ended March 31, 2006. General and administrative salaries also increased $0.7 million for the three months ended March 31, 2007 compared to the three months ended March 31, 2006. Selling, general and administrative expenses as a percentage of revenues increased to 20.6% for the three months ended March 31, 2007 from 19.0% for the three months ended March 31, 2006 due to the increase in sales related costs, bonus, and stock compensation discussed above. Stock compensation expense, as a percentage of services revenues, increased to 2.8% for the three months ended March 31, 2007 compared to 1.9% for the three months ended March 31, 2006 due primarily to restricted stock awards granted in the fourth quarter of 2006. Depreciation. Depreciation expense increased 101% to $0.3 million for the three months ended March 31, 2007 from $0.2 million for the three months ended March 31, 2006. The increase in depreciation expense is due to the addition of software programs, servers, and other computer equipment to enhance our technology infrastructureand supportour growth, both organic and acquisition-related. Depreciation expense as a percentage of services revenue was 0.8% and 0.7% for the three months ended March 31, 2007 and 2006, respectively. Intangibles Amortization. Intangibles amortization expense increased 99% to $0.9 million for the three months ended March 31, 2007 from $0.4 million for the three months ended March 31, 2006. The increase in amortization expense reflects the acquisition of intangibles acquired in 2006 and 2007, as well as the amortization of capitalized costs associated with internal use software. The valuations and estimated useful lives of acquired identifiable intangible assets are outlined in Note 8, Business Combinations, of our condensed consolidated financial statements. Interest Expense. Interest expense decreased 40% to $50,000 for the three months ended March 31, 2007 compared to $84,000 for the three months ended March 31, 2006. This decrease is due to lower outstanding average borrowings in the first quarter of 2007 as compared to the same period in 2006. The average interest rate on our accounts receivable line of credit borrowings for the three months ended March 31, 2007 was 8.25%. Our outstanding borrowings on the acquisition line of credit had an average interest rate of 7% for the three months ended March 31, 2007. Provision for Income Taxes.We accrue a provision for federal, state and foreign income tax at the applicable statutory rates adjusted for non-deductible expenses. Our effective tax rate decreased to 43.3% for the three months ended March 31, 2007 from 43.8% for the three months ended March 31, 2006 as a result of an increase in disqualifying dispositions of stock options. Liquidity and Capital Resources In August of 2007, an error was identified in the previously reported Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2007 related to certain previously reported cash payments for acquisitions that were shown as cash used in operating activities, rather than investing activities. Consequently, the Company has restated the presentation of the Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007. For the three months ended March 31, 2006, no restatement was necessary to the Condensed Consolidated Statement of Cash Flows. This report on Form 10-Q/A reflects the impact of those restatements on the Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2007.The discussion of liquidity and capital resources below is based on the restated Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2007,which is more fully discussed in Note 2 of Notes to Unaudited Condensed Consolidated Financial Statements herein. Selected measures of liquidity and capital resources are as follows: As of March 31, 2007 As of December 31, 2006 (in millions) Cash and cash equivalents $ 1.0 $ 4.5 Working capital $ 29.4 $ 24.9 Net Cash Used In Operating Activities We expect to fund our operations from cash generated from operations and short-term borrowings as necessary from our credit facility. We believe that these capital resources will be sufficient to meet our needs for at least the next twelve months. Net cash used in operating activities for the three months ended March 31, 2007 was $1.3 million compared to $0.7 million for the three months ended March 31, 2006. Net income of $3.2 million plus non-cash charges of $3.7 million were more than offset by investments in working capital of $8.1 million. 18 Part of the working capital change relates to the decrease in other liabilities related to a higher bonus payout in the first quarter of 2007 compared to 2006. The Company's days sales outstanding for the three months ended March 31, 2006 increased from 67 days at March 31, 2006 to 70 days at March 31, 2007. Net Cash Used in Investing Activities For the three months ended March 31, 2007, we used $6.3 million in cash, net of cash acquired, primarily to acquire e tech solutions, Inc. In addition, we used approximately $0.4 million during the three months ended March 31, 2007 to purchase equipment and approximately $50,000 for software developed for internal use to expand our information management systems. For the three months ended March 31, 2006, we used $0.3 million in cash to purchase property and equipment and invest in capitalized software developed for internal use. Net Cash Provided By Financing Activities During the three months ended March 31, 2007, our financing activities consisted primarily of net draws totaling $1.9 million on our accounts receivable line of credit and $0.3 million of payments on long term debt. Also, during the first quarter, we received $1.2 million from exercises of stock options and warrants and sales of stock through the Company's Employee Stock Purchase Program, and we realized tax benefits related to stock option exercises of $1.7 million during the three month period ended March 31, 2007. Availability of Funds from Bank Line of Credit Facility We have a $51.0million credit facility with Silicon Valley Bank and Key Bank National Association (“Key Bank”) comprising a $25.0million accounts receivable line of credit and a $26.0million acquisition line of credit. Borrowings under the accounts receivable line of credit bear interest at the bank's prime rate, or 8.25%, as of March 31, 2007. As of March 31, 2007, there was $1.9 million outstanding under the accounts receivable line of credit and $22.7million of available borrowing capacity. Our $26.0million term acquisition line of credit with Silicon Valley Bank and Key Bank provides an additional source of financing for certain qualified acquisitions. As of March 31, 2007, the balance outstanding under this acquisition line of credit was $1.0million. Borrowings under this acquisition line of credit bear interest equal to the four year U.S. Treasury note yield plus 3% based on the spot rate on the day the draw is processed (7.5% at March 31, 2007). Borrowings under this acquisition line are repayable in thirty-six equal monthly installments, after the initial interest only period which continues through June 29, 2007. Draws under this acquisition line may be made through June 29, 2008. We currently have $25.0 million of available borrowing capacity under this acquisition line of credit. As of March 31, 2007, we were in compliance with all covenants under our credit facility and we expect to be in compliance during the next twelve months. Substantially all of our assets are pledged to secure the credit facility. There were no material changes outside the ordinary course of our business in lease obligations or other contractual obligations in the first three months of 2007. We believe that the current available funds, access to capital from our credit facilities, possible capital from registered placements of equity through the shelf registration, and cash flows generated from operations will be sufficient to meet our working capital requirements and meet our capital needs to finance acquisitions for the next twelve months. We have filed a shelf registration statement with the Securities and Exchange Commission to allow for offers and sales of our common stock from time to time. Approximately 5 million shares of common stock may be sold under this registration statement if we choose to do so. Critical Accounting Policies Our accounting policies are fully described in Note 3 to our unaudited condensed consolidated financial statements. The following describes the general application of accounting principles that impact our unaudited condensed consolidated financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates, and such differences could be material to the financial statements. 19 Item3. Quantitative and Qualitative Disclosures About Market Risk Exchange Rate Sensitivity During the three months ended March 31, 2007, $0.2 million of our total revenues was attributable to our Canadian operations. Our exposure to changes in foreign currency rates primarily arises from short-term intercompany transactions with our Canadian subsidiary and from client receivables denominated in the Canadian dollar. Our Canadian subsidiary incurs a significant portion of its expenses in Canadian dollars as well, which helps minimize our risk of exchange rate fluctuations. Based on the amount of revenues attributed to Canada during the three months ended March 31, 2007, this exchange rate risk will not have a material impact on our financial position or results of operations. Interest Rate Sensitivity As of March 31, 2007, there was $1.9 million outstanding under the accounts receivable line of credit and $22.7million of available borrowing capacity. Our interest expense will fluctuate as the interest rate for this accounts receivable line of credit floats based on the bank's prime rate. The interest rate on the acquisition line of credit is fixed. Based on the $1.9 million outstanding under the accounts receivable line of credit as of March 31, 2007, an increase in the interest rate of 100 basis points would add $19,000 of interest expense per year, which is not considered material to our financial position or results of operations. We had unrestricted cash and cash equivalents totaling $1.0million and $4.5million at March 31, 2007 and December 31, 2006, respectively. These amounts were invested primarily in money market funds. The unrestricted cash and cash equivalents are held for working capital purposes. We do not enter into investments for trading or speculative purposes. Due to the short-term nature of these investments, we believe that we do not have any material exposure to changes in the fair value of our investment portfolio as a result of changes in interest rates. Declines in interest rates, however, will reduce future investment income. Item4. Controls and Procedures Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company's reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to management, including the Company's Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. The Chief Executive Officer and the Chief Financial Officer have evaluated the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that these disclosure controls and procedures were effective. In August 2007, it was determined that certain previously reported payments associated with acquisitions were incorrectly included as a component of cash flows provided by operating activities in the Company’s Condensed Consolidated Statement of Cash Flows. These errors were promptly brought to the attention of our audit committee and former auditors as we worked to resolve such errors with our current auditors.These errors resulted from a significant deficiency in the procedures and controls to reconcile and review the impact of acquisitions on the Condensed Consolidated Statement of Cash Flows. The controls in place regarding reconciliation and review of cash flows related to acquisition activity represent a very narrow subset of the Company’s financial disclosure controls and an even narrower element of the Company’s overall financial control structure. The Company does not believe that this restatement resulted from a breakdown in its general controls; rather this was an isolated error for specific types of acquisition payments.In light of the errors identified, we have implemented enhanced procedures and controls for reconciling and reviewing the Condensed Consolidated Statement of Cash Flows. Management believes that controls are now in place to ensure similar errors do not occur again. In connection with the restatement and the filing of this Form 10-Q/A, the Company re-evaluated, as noted above, the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this report.The Company considered that the restatement of financial statements in prior filings made with the SEC may be an indicator of the existence of weaknesses in the design or operation of internal control over financial reporting.Based on such evaluation, the Company concluded that, as of the end of such period, the Company’s disclosure controls and procedures as of the end of the period covered by this report were functioning effectively. Management determined that the errors were not the result of a material weakness within internal control over financial reporting. In concluding that the Company’s disclosure controls and procedures were effective as of March 31, 2007, management considered, among other things, the circumstances that resulted in the restatement of its previously issued financial statements as more fully described in Note 2, Restatement of Financial Information, to the condensed consolidated financial statements included within this Form 10-Q/A. 20 There were no changes in the Company's internal control over financial reporting as defined in Exchange Act Rule 13a-15(f) during the quarter ended March 31, 2007, that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. However, such additional procedures and controls discussed above were implemented in the third quarter to appropriately address the reconciliation and review of the Condensed Consolidated Statement of Cash Flows. PART II. OTHER INFORMATION Item 1A. Risk Factors In evaluating all forward-looking statements, you should specifically consider various risk factors that may cause actual results to vary from those contained in the forward-looking statements. Our risk factors are included in our Annual Report on Form 10-K for the year ended December 31, 2006, as filed with the U.S. Securities and Exchange Commission on March 5, 2007 and available atwww.sec.gov . There have been no material changes to these risk factors since the filing of our Form 10-K. Item 6. Exhibits The exhibits filed as part of this Report on Form 10-Q are listed in the Exhibit Index immediately preceding the exhibits. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERFICIENT, INC. Date: August 13, 2007 By: /s/John T. McDonald John T. McDonald Chief Executive Officer (Principal Executive Officer) Date: August 13, 2007 By: /s/Paul E. Martin Paul E. Martin Chief Financial Officer (Principal Financial Officer) Date: August 13, 2007 By: /s/Richard T. Kalbfleish Richard T. Kalbfleish Vice President of Finance and Administration (Principal Accounting Officer) 22 EXHIBITS INDEX Exhibit Number Description 2.1 Agreement and Plan of Merger, dated as of February 20, 2007, by and among Perficient, Inc., PFT MergeCo III, Inc., e tech solutions, Inc., each of the Principals of e tech solutions, Inc., and Gary Rawding, as Representative, previously filed with the Securities and Exchange Commission as an Exhibit to our Current Report on Form 8-K filed on February 23, 2007 and incorporated herein by reference 3.1 Certificate of Incorporation of Perficient, Inc., previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on FormSB-2 (File No.333-78337) declared effective on July28, 1999 by the Securities and Exchange Commission and incorporated herein by reference 3.2 Certificate of Amendment to Certificate of Incorporation of Perficient, Inc., previously filed with the Securities and Exchange Commission as an Exhibit to our Form8-A filed with the Securities and Exchange Commission pursuant to Section12(g) of the Securities Exchange Act of 1934 on February 15, 2005 and incorporated herein by reference 3.3 Certificate of Amendment to Certificate of Incorporation of Perficient, Inc., previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on form S-8 (File No. 333-130624) filed on December 22, 2005 and incorporated herein by reference 3.4 Bylaws of Perficient, Inc., previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on FormSB-2 (File No.333-78337) declared effective on July28, 1999 by the Securities and Exchange Commission and incorporated herein by reference 4.1 Specimen Certificate for shares of common stock, previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on FormSB-2 (File No.333-78337) declared effective on July28, 1999 by the Securities and Exchange Commission and incorporated herein by reference 4.2 Warrant granted to Gilford Securities Incorporated, previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on FormSB-2 (File No.333-78337) declared effective on July28, 1999 by the Securities and Exchange Commission and incorporated herein by reference 4.3 Form of Common Stock Purchase Warrant, previously filed with the Securities and Exchange Commission as an Exhibit to our Current Report on Form8-K filed on January17, 2002 and incorporated herein by reference 4.4 Form of Common Stock Purchase Warrant, previously filed with the Securities and Exchange Commission as an Exhibit to our Registration Statement on Form S-3 (File No.333-117216) filed on July8, 2004 and incorporated herein by reference 31.1* Certification by the Chief Executive Officer of Perficient, Inc. as required by Section302 of the Sarbanes-Oxley Act of 2002 31.2* Certification by the Chief Financial Officer of Perficient, Inc. as required by Section302 of the Sarbanes-Oxley Act of 2002 32.1** Certification by the Chief Executive Officer and Chief Financial Officer of Perficient, Inc. pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 * Filed herewith. ** Included but not to be considered “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. 23
